DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 12/19/2019 has been acknowledged and entered. Non-final office action on the merits is as follows: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an anode disposed on the pixel electrode layer” and “a plurality of scan lines and a plurality of date lines” must be shown or the feature(s) canceled from the claim(s). In particular, since claim 2 specifically sets forth that “the at least one first notch and a projection of the anode on a plane on which the display panel is disposed are spaced from each other” it is necessary to include the anode in the drawings. Also, since claim 5 specifically sets forth that “the scan lines extend along the first direction and are arranged along the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding Claim 8, the limitation “and the at least one second notch is defined between the pixel drive units arranged” ends either abruptly or requires a period for punctuation. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 3, the limitations “wherein in the display region and the bezel region, the at least one first notice extends along a first direction” and “wherein in the bezel region, the at least one first notch extends along the second direction”, is unclear. In particular, is unclear how the at least one first notch in the bezel region can extend both in the first and second directions wherein the first and second directions are further set forth to be different directions. It is recommended that that applicant clarify either in the claims, the specification or both that the notches extending in one direction are different than the notches extending in another direction. Specifically, calling all the notches, no matter the direction, first notches leads to confusion and lack of clarity for one of ordinary skill in the art trying to understand the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109300964 A, from hereinafter “Zhao”, U.S. Patent Pub. 2021/0184140 referred to below for translation) in view of Kim et al. (U.S. Patent Pub. No. 2019/0237526, from hereinafter “Kim”) in view of Zhang et al. (U.S. Patent Pub. No. 2020/0395573, from hereinafter “Zhang”).
Regarding Claim 1, Zhao in Fig. 1-3 teaches a display panel, comprising a flexible substrate layer (101), a buffer layer (102), an active layer (103), a first insulating layer (104), a first metal layer (105), a second insulating layer (106), a second metal layer (107), a dielectric layer (108), an organic layer (110), a source/drain metal layer (111), a planarization layer (112), a pixel electrode layer (113), and a pixel defining layer (114), which are sequentially stacked on the flexible substrate layer from bottom to top, wherein the display panel is provided with a display region (10) and a bezel region (20); wherein the display region comprises a plurality of pixel drive units, each of the pixel drive units comprises a plurality of thin film transistors (TFTs), a gate of the TFTs is disposed on the first metal layer, and a source and a drain of the TFTs are disposed on ¶’s 0058-0074). 
Zhao fails to specifically teach wherein the display panel also comprises a barrier layer between the buffer layer and the flexible substrate. 
Kim in Fig. 3 and 13 teaches a similar display panel comprising a flexible substrate layer (110), a barrier layer (112/114) and a buffer layer (115) on the flexible substrate from bottom to top as claimed (¶ 0045-0049, 0110 and 0115). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Zhao to include a barrier layer between the buffer layer and the flexible substrate because the barrier layer can help to block moisture or water that may permeate through the substrate from damaging other elements of the display panel formed thereon. 
Zhao also is silent with regards to specifically teaching that the at least one first notch is also provided in the bezel region. While, one of ordinary skill in the art could easily interpret that the outermost notches (11) disclosed by Zhao as being in the bezel region, the examiner is introducing Zhang to specifically address this limitation for purposes of complete examination. 
Zhang in Fig. 1-10 teaches a similar display panel comprising a flexible substrate layer, a barrier layer, an active layer, a first insulating layer, a metal layer, a dielectric layer, a source/drain metal layer, a planarization layer, a pixel electrode layer and a pixel defining layer, which are sequentially stacked on the flexible substrate layer from bottom to top, wherein the display panel is provided with a display region (10) and a bezel region (300), wherein the display region comprises a plurality of pixel drive units, each of the pixel drive units comprise a plurality of TFTs (160); and wherein both the bezel region and a region immediately adjacent to the display region are provide with at least one first notch (230/330) such that the at least one first notch and the pixel drive units are spaced from each other, the at least one first notch sequentially extends and passes through the buffer layer, the first insulating layer and the dielectric layer (¶’s 0044-0085 describing multiple arrangements of the first notches). In particular, it is clear from Zhang that notches are known to be formed in the bezel region of a display panel and furthermore it is clear that notches (230) of Zhang are comparable to notices 11 of Zhao. 
In view of the teachings of Zhang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Zhao to include that the at least one first notch is also provided in the bezel region because said notches will help to provide stress-relief and crack prevention in the bezel region which is often subject to additional folding and bending. Furthermore, as mentioned above one of ordinary skill in the art could interpret the outermost notches 11 of Zhao as being formed in the bezel region. 
Regarding Claim 2, Zhao teaches that the display panel is an OLED display panel and sets forth the pixel defining structures where the luminescent elements and anode would be located such that it is clear that the at least one first notch and a projection of the anode on a plane on which the display panel is disposed are spaced from each other (Fig. 2-3). Furthermore, Zhang teaches wherein the display panel comprises a plurality of luminescent elements (RGB), each of the luminescent elements is electrically connected to the pixel drive units and comprises an anode (130) disposed on the pixel electrode layer (Fig. 1-10). 
Regarding Claim 3, as in the combination above, Zhao teaches wherein the at least one first notch extends along a first direction and is arranged along a second direction in the display region and that at least one outermost first notch (11) extends along a first direction in the bezel region; and another of the at least outermost one first notch (12) extends along the second direction and is arranged along the first direction in the bezel region; and wherein the first direction and the second direction are different (Fig. 2). 
Regarding Claim 4, as in the combination above, Zhao teaches wherein the at least outermost one first notch (11) extending along the first direction and the at least one outermost first notch (12) extending along the second direction are connected to each other and form a grid shape.
Regarding Claim 5, Zhao teaches wherein the display region further comprises a plurality of scan lines and a plurality of data lines, the scan lines extend along the first direction and are arranged along the second direction, the data lines extend along the second direction and are arranged along the first direction, and the scan lines and the ¶’s 0018-0019). 
Regarding Claim 6, Zhao teaches wherein the at least one first notch (12) is defined between the pixel drive units arranged along the second direction (Fig. 2).
Regarding Claim 7, Zhao teaches wherein the display region is further provided with at least one second notch (12) extending along the second direction and arranged along the first direction.
Regarding Claim 8, Zhao teaches wherein the at least one second notch (12) extends and passes through the buffer layer and the first insulating layer, and the at least one second notch is defined between the pixel drive units arranged (Fig. 2-3). 
Regarding Claim 9, Zhao teaches wherein the at least one second notch (12) and the at least one first notch (11) extending along the first direction and arranged along the second direction are connected to each other and form a grid shape (Fig. 2). 
Regarding Claim 10, Zhao teaches wherein a shape of the at least one first notch is a continuous strip (Fig. 2). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Kim and Zhang above, and further in view of Wang et al. (CN 109564986 A, from hereinafter “Wang”, U.S. Patent Pub. No. 2021/0336205 used as a translation below).
Regarding Claim 11, Zhao is silent with regards to teaching a display device, comprising the display panel of claim 1.
Wang in Fig. 9 teaches a display device comprising a similar display panel as described by Zhao and set forth in claim 1 (¶ 0084). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Zhao to include a display device comprising the display panel of claim 1 because display panels are well known in the art to be used in forming display devices as they are required to provide a way to package the light emitting elements and the TFT required to electrically drive the display required to be shown by the device. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
	(i) Cheng et al. (U.S. Patent Pub. No. 2016/0233280) teaches a display region provided with at least one first notch, the at least one first notch and the pixel drive units are spaced from each other, the at least on first notch sequentially extends and passes through a first insulating layer, and a dielectric layer from bottom to top. 
	(ii) Kim also teaches a display region and a bezel region are provide with at least one first notch, the at least one first notch and the pixel drive units are spaced from each other, the at least on first notch sequentially extends and passes through a first insulating layer, and a dielectric layer from bottom to top.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 26, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894